Citation Nr: 0924678	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Samuel Sprowles, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1969.  The Veteran died in September 2003.  The 
appellant seeks benefits as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an November 2006 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appellant provided testimony at a May 2009 hearing before 
the undersigned.  A copy of the transcript is associated with 
the claims folder. 


FINDINGS OF FACT

1.  The Veteran and appellant were married in April 1985.

2.  The Veteran and appellant separated in 1989 in what 
appears to have been a situation where it was not the fault 
of the appellant with misconduct from the Veteran. 

3.  The Veteran died in September 2003.

4.  At the time of the Veteran's death, neither the Veteran 
nor the appellant filed a petition for divorce in El Paso 
County.
CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for 
Dependency and Indemnity Compensation (DIC) benefits have 
been met.  38 U.S.C.A. §§ 101, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.55, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant seeks to be recognized as the 
surviving spouse of the Veteran in order to qualify for 
appropriate VA benefits.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

In this case, the appellant contends that she is the 
surviving spouse of the Veteran.  The appellant submitted a 
marriage certificate showing her marriage to the Veteran in 
April 1985 and several statements in support of her claim.  
In those statements, the appellant alleges that she and the 
Veteran separated in January 1989 due to the Veteran's 
abusive behavior with no fault of her own.

This case turns on whether the separation of the Veteran and 
appellant in January 1989 was due to the misconduct of the 
Veteran and without the fault of the appellant.

In January 1987, on a handwritten document, the Veteran 
stated, "I leave all my assets to my wife [appellant]."  
While this document may indicate that the Veteran intended to 
leave his assets to his wife, the appellant, it has little 
probative value in regards to this case given that it was 
signed while the Veteran and appellant were still married and 
had not yet separated.

A letter from the District Clerk of El Paso County from 
October 2003 indicated that there had been no Civil Petition 
filed regarding divorce between the Veteran and the 
appellant.  This is evidence tending to show that the Veteran 
and appellant were still legally married at the time of the 
Veteran's death in September 2003.

The appellant submitted a statement in October 2006 and 
explained that "[a]fter our separation he intended to get 
together again.  But because of the constant drinking and 
aggressiveness and our lack of communication, we would not 
get nowhere at all.  He was very abusive mentally and 
verbally with me and my two children...He was an alcoholic and 
would rink every single day."  Letters submitted to the RO 
by the appellant from the Veteran indicated that the Veteran 
did spend time in a VA facility for alcohol treatment.

With her statements in October 2006, the appellant submitted 
an Application for Medical Benefits purportedly completed by 
the Veteran.  This application indicated that the Veteran 
noted his marital status as "married" and named the 
appellant as his "wife."  However, this document provides 
little probative value as there is no date indicating when 
the Veteran signed and completed the application.

In July 2007, the appellant testified before a Decision 
Review Officer (DRO).  There, she stated that she and the 
Veteran separated in January 1989.  The appellant stated, 
"that was because of...since he drank a lot of alcohol...he was 
abusive, and we couldn't get along."  She further testified 
that there was never a formal divorce and that neither she 
nor the Veteran filed for divorce after the separation.  In 
addition, the appellant stated that neither she nor the 
Veteran lived with another person of the opposite sex after 
the separation and neither remarried.

During the DRO hearing, the appellant testified that the 
Veteran was once physically abusive.  She stated, "[h]e 
pushed me right on, he punched me right on the chest...I got 
out of the apartment and went to my sister's house for about 
two weeks...during those times, all that time, he would be 
drinking and drinking and drinking...he would be...calling me 
names and saying all this stuff."

The videoconference hearing before the undersigned in May 
2009 was largely consistent with the testimony given during 
the DRO hearing in July 2007.  The appellant testified that 
she had never filed for divorce and had never cohabitated 
with another man during the separation from January 1989 to 
the Veteran's death in September 2003.  In addition, the 
appellant stated that around the time that the Veteran and 
appellant separated, the Veteran had been abusive to her.  
She testified that "one time he, he punched me right on the 
chest but you know during that time I said well I don't like 
that at all you know so might as well you go your way and 
I'll stay my way."  Hearing transcript at 7.

The Board notes that there is no evidence of record 
contradicting the appellant's statements of alleged abuse by 
the Veteran.

Evidence against the appellant's claim is also of record.  In 
June 2003, the Veteran submitted a Declaration of Status of 
Dependents.  On this form, the Veteran indicated that his 
marital status was "divorced."  In addition, the Veteran's 
death certificate from September 2003 indicated that his 
marital status was "divorced."

As previously stated, there is no evidence indicating that 
the Veteran and the appellant filed for divorce.  While the 
Veteran may have thought that they were "divorced," he and 
the appellant were in fact, separated.

The appellant stated, in an October 2006 submission, "[m]y 
intent was to get a divorce but one was never filed.  For 
reasons such as money wise there was no money to file for 
one."  

This statement tends to show the appellant's intent to 
divorce the Veteran at one time.  However, subsequent 
statements during the DRO hearing in July 2007 and the 
hearing before the undersigned in May 2009, indicated that 
the appellant never intended to divorce the Veteran.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the Board finds that the evidence of record is in 
equipoise.  While the Board notes that the Veteran and the 
appellant lived separately from January 1989 to the Veteran's 
death in 2003, the appellant argues that the separation was 
due to the Veteran's abusive behavior.  The Board finds the 
appellant's contention credible due to the lack of evidence 
to the contrary and due to the appellant's consistent 
statements during two hearings.  In addition, the Veteran and 
the appellant were still legally married when the Veteran 
died as evidenced by the El Paso County District Clerk 
certification from October 2003.  Given the above reasons, 
the appellant's claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the limited purpose of establishing eligibility for 
Dependency and Indemnity Compensation benefits is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


